ORDER ON DISMISSAL OF PETITION FOR REHEARING Holderman, J. This matter comes before the Court upon petition of Claimant for rehearing. Said petition requests the order of dismissal heretofore entered be vacated and another hearing held. The order of dismissal sets forth that it was the Court’s conclusion, after reading the evidence, that Claimant and the other passengers in the car were all trespassers. The commissioner, in his report, set forth a definition of trespasser, which is as follows: “A trespasser is one who enters the premises of the other without permission, invitation, or other right, and intrudes for some purpose of his own, or at his convenience, or merely as an idler.” 62 Am. Jur. 2d Premises Liability, sec. 55, 297; I.P.I. 2nd sec. 120, 01, 349. The Court is still of the same opinion that Claimant was a trespasser and there was no liability established on the part of the State. Case dismissed.